THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE MAKER OF AN OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO THE MAKER THAT THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON DEFAULT HEREOF MAY BE SOLD, TRANSFERRED,OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND SUCH STATE SECURITIES LAWS. FLINT TELECOM GROUP, INC. PROMISSORY NOTE $250,000May 2, FOR VALUE RECEIVED, Flint Telecom Group, Inc., a Nevada corporation whose principal office is located at 327 Plaza Real, Suite 319, Boca Raton, FL 33432 (the "Company"), promises to pay to the order of John Lavery(the "Payee"), at the office of the Payee at Brugh na Carriage, Glenalua Road, Killiney, Ireland, or at such other place as Payee may designate in writing, the principal sum of Two Hundred Fifty Thousand Dollars ($250,000) (the "Principal Amount") on the terms set forth below. No interest shall accrue. All payments of principal hereunder shall be made in U.S. currency, and if the U.S. Dollar weakens between the date of the Note and ninety days thereafter, the Company shall cover any foreign currency loss incurred by the Payee. 1.
